[Cite as State v. MacDonald, 2021-Ohio-599.]




                       IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                        HAMILTON COUNTY, OHIO




STATE OF OHIO,                                   :      APPEAL NO. C-190684
                                                        TRIAL NO. B-1703187
        Plaintiff-Appellee,                      :

  vs.                                            :
                                                           O P I N I O N.
BRENDAN MACDONALD,                               :

    Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 5, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Ronald Springman,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Stagnaro, Hannigan, Koop, Co. LPA and Michaela Stagnaro, for Defendant-
Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

        {¶1}    Brendan MacDonald appeals the consecutive sentences imposed

during his resentencing hearing. In his sole assignment of error, he contends that

the trial court erred by improperly resentencing him. Specifically, he argues that the

court did not make the appropriate findings or engage in the proper analysis in

imposing consecutive sentences. For the following reasons, we affirm the judgment

of the trial court.

                               Factual Background

        {¶2}    On February 22, 2018, Brendan MacDonald was convicted of five

counts of attempted murder and two counts of felonious assault all with

specifications. MacDonald was accused of “fir[ing] a gun into his neighbor’s yard,

and then engag[ing] in a shootout with the responding police officers outside of his

home.” State v. MacDonald, 1st Dist. Hamilton No. C-180310, 2019-Ohio-3595, ¶ 1

(“MacDonald I”).      In his direct appeal, this court affirmed the convictions but

vacated the sentence after finding that the trial court failed to make a finding

pursuant to R.C. 2929.14(C)(4). Id. at ¶ 66. We vacated the consecutive sentences

and “remanded for a new sentencing hearing on that issue alone.” Id.

        {¶3}    On October 23, 2019, the trial court resentenced MacDonald. At the

hearing, MacDonald’s counsel referenced R.C. 2929.14(C) and reminded the court

that the remand was directed toward that specific finding.

        {¶4}    R.C. 2929.14(C)(4) provides:

        If multiple prison terms are imposed on an offender for convictions of

        multiple offenses, the court may require the offender to serve the

        prison terms consecutively if the court finds that the consecutive




                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       service is necessary to protect the public from future crime or to

       punish the offender and that consecutive sentences are not

       disproportionate to the seriousness of the offender’s conduct and to

       the danger the offender poses to the public, and if the court also finds

       any of the following:

       (a) The offender committed one or more of the multiple offenses while

       the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the

       Revised Code, or was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one

       or more courses of conduct, and the harm caused by two or more of

       the multiple offenses so committed was so great or unusual that no

       single prison term for any of the offenses committed as part of any of

       the courses of conduct adequately reflects the seriousness of the

       offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future

       crime by the offender.

       {¶5}   Then, MacDonald argued that of the three subsections, two did not

apply. The first subsection did not apply because MacDonald was not on post-

release control or community service at the time of the offenses. The last one did not

apply because MacDonald did not have a meaningful prior criminal history.

MacDonald then directed the court to subsection (b) and argued that the record did

not support this finding because no one was actually shot or seriously injured and




                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS



the harm caused was insignificant compared to the harm caused in other situations.

MacDonald requested that the court impose concurrent sentences.             MacDonald

made the same argument at his initial sentencing hearing.

         {¶6}   The court declined, finding that “it was a flat miracle nobody was

killed.” The court further stated that, “I’m going to make these findings, which the

court of appeals [ ] required that I do.” The court found consecutive sentences “was

necessary to protect the public and/or punish the offender, and is not

disproportionate to the seriousness of the offender’s conduct, and the danger that the

offender poses to the public.” The court then made the finding that the harm caused

by the multiple offenses was so great or unusual that no single prison term would

adequately reflect the seriousness of the conduct. The trial court reiterated, “It was a

miracle nobody was killed.”

                                Law and Analysis

         {¶7}   MacDonald argues that consecutive sentences were not necessary to

protect the public because his conduct was due to a mental breakdown and was out

of character for MacDonald, and he had no prior history of this kind. MacDonald

further argues that the sentences were disproportionate to the seriousness of the

conduct.

         {¶8}   MacDonald made this exact argument on direct appeal, and this court

found:

         At the sentencing hearing, the trial court made two out of the three

         mandatory    consecutive   sentence    findings   pursuant    to   R.C.

         2929.14(C)(4).   The court said that consecutive sentence[s are]

         necessary to protect the public and [are] not disproportionate to the




                                               4
                       OHIO FIRST DISTRICT COURT OF APPEALS



       seriousness of the offender’s conduct and the danger he poses to the

       public.     The court was then required to make a finding under

       subsection (a), (b), or (c), but failed to do so.

MacDonald I at ¶ 58.

       {¶9}      This court has already determined that the record supported those

findings. See id. To the extent MacDonald challenges this court’s prior decision, his

arguments lack merit under the law-of-the-case doctrine. See State v. Paulo, 1st

Dist. Hamilton No. C-060969, 2007-Ohio-4316, ¶ 6; State v. Akemon, 173 Ohio

App.3d 709, 2007-Ohio-6217, 880 N.E.2d 143, ¶ 10 (1st Dist.) (“Under the doctrine

of the law of the case, a decision of a reviewing court in a case remains the law of that

case on the legal questions involved for all subsequent proceedings in the case at

both the trial and reviewing levels.”) (Citation omitted.).

       {¶10} When reviewing felony sentences, a reviewing court may overturn the

imposition of consecutive sentences where the court “clearly and convincingly” finds

that (1) “the record does not support the sentencing court’s findings under R.C.

2929.14(C)(4),” or (2) “the sentence is otherwise contrary to law.” The imposition of

consecutive sentences is contrary to law if a trial court fails to make the findings

mandated by R.C. 2929.14(C)(4). State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-

3177, 16 N.E.3d 659, ¶ 37.

       {¶11} The trial court must make the statutory findings at the sentencing

hearing, which means that “ ‘the [trial] court must note that it engaged in the

analysis’ and that it ‘has considered the statutory criteria and specifie[d] which of the

given bases warrants its decision.’ ” Bonnell at ¶ 26, quoting State v. Edmonson, 86

Ohio St.3d 324, 326, 715 N.E.2d 131 (1999). A trial court is not, however, required to




                                                 5
                       OHIO FIRST DISTRICT COURT OF APPEALS



state its reasons to support its findings, nor is it required to precisely recite the

statutory language, “provided that the necessary findings can be found in the record

and are incorporated in the sentencing entry.” Bonnell at ¶ 37.

       {¶12} In this case, when making the requisite finding under R.C.

2929.14(C)(4), the trial court found that the harm was so great that no single prison

term adequately reflected the seriousness of the offense. And a review of the record

supports the court’s finding. As this court explained in MacDonald I:

       On three separate occasions [MacDonald] fired at police despite

       multiple warnings and commands by police. All of the officers, except

       Celender, testified that MacDonald pointed the gun at them and fired

       at them. Their testimonies were consistent and backed up by dash and

       body camera footage. Celender also testified that MacDonald told him,

       “I’m gonna kill you cops, I’m gonna kill all of you.”

MacDonald I at ¶ 16.

       {¶13} The trial court stated the necessary findings for consecutive sentences

at the hearing and made the requisite finding under R.C. 2929.14(C)(4)(b), and the

trial court incorporated the consecutive-sentencing findings into the sentencing

entry. Accordingly, we overrule MacDonald’s sole assignment of error.

                                     Conclusion

       {¶14} The trial court did not err in imposing consecutive sentences, and we

affirm the trial court’s judgment.

                                                                  Judgment affirmed.

MYERS and BERGERON, JJ., concur.




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS


Please note:
       The court has recorded its own entry this date.




                                                7